                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

UNITED STATES OF AMERICA,               )    Criminal No. 18-150(1) (DWF/HB)
                                        )
      v.                   Plaintiff,   )
                                        )    DEFENDANT'S MOTION FOR
MICHAEL HARI,                           )    SPECIFIC DISCOVERY
                                        )
                         Defendant.     )


      Michael Hari, through his attorneys, Shannon Elkins and Reynaldo A. Aligada, Jr.,

hereby moves the Court pursuant to Rule 16 (a)(1)(B) and E (iii) of Federal Rules of

Criminal for any information taken from Michael Hari in violation of his Constitutional

rights under the Fifth and Sixth Amendments and his attorney-client privilege.

      Michael Hari has been at the Anoka County Jail since March 2019, and has had

court-appointed counsel from the Office of the Federal Defender since March of 2018. In

recent weeks, it has come to the attention of Mr. Hari’s undersigned counsel that staff at

the Anoka County Jail may be reviewing and copying documents in Mr. Hari’s possession,

including Mr. Hari’s attorney-client correspondence, and notes for his attorneys. It is

unknown if any of these materials – which are subject to the attorney-client privilege –

have been provided to the United States Attorney’s Office, United States Marshals or any

other member of federal or state law enforcement.

      Accordingly, Mr. Hari hereby moves the Court to order the government to

immediately disclose and make available for inspection, copying and photographing, the

following information:




                                               1
      1. Any and all written communications, including, but not limited to any email

         communications between the Anoka County Sheriff’s Office or Anoka County

         Jail staff and any federal prosecutor or law enforcement officer regarding

         documents in Michael Hari’s possession,

      2. Any and all Anoka County Sheriff’s Office training materials, written policies

         and procedures regarding the searching, copying, monitoring or screening of

         inmate property or inmate mail, and

      3. Any and all written complaints received by the Anoka County Sheriff’s Office

         or the Anoka County Jail from January 1, 2019, to the present regarding the

         improper screening, reading, copying, or dissemination of inmate documents or

         inmate mail.

Dated: July 18, 2019                                 Respectfully submitted,

                                                     s/ Shannon Elkins
                                                     ______________________
                                                     SHANNON ELKINS
                                                     Attorney No. 332161
                                                     Attorney for Defendant
                                                     Office of the Federal Defender
                                                     107 U.S. Courthouse
                                                     300 South Fourth Street
                                                     Minneapolis, MN 55415

                                                     s/ Reynaldo A. Aligada, Jr.
                                                     ______________________
                                                     REYNALDO A. ALIGADA, JR.
                                                     Attorney No. 319776
                                                     Attorney for Defendant
                                                     Office of the Federal Defender
                                                     107 U.S. Courthouse
                                                     300 South Fourth Street
                                                     Minneapolis, MN 55415


                                               2
